                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            CASE NO. 1:21-MC-019-MR-DCK

 DAVID OPPENHEIMER,                                      )
                                                         )
                  Plaintiff,                             )
                                                         )
     v.                                                  )       ORDER
                                                         )
 MICHAEL SCARAFILE, PATRICIA                             )
 SCARAFILE, SHELIA ROMANOSKY, and                        )
 O'SHAUGHNESSY REAL ESTATE INC,                          )
                                                         )
                  Defendants.                            )
                                                         )

          THIS MATTER IS BEFORE THE COURT on “Defendants’ First Motion To Compel

Non-Party To Produce Requested Discovery Under Subpoena” (Document No. 1) and “Plaintiff’s

– And Non-Party Performance Impressions, LLC’s – Motion To Transfer Venue” (Document No.

2). These motions have been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§ 636(b), and immediate review is appropriate. Having carefully considered the motion and the

record, the undersigned will grant the motion to transfer.

          By the pending motion to compel, filed August 5, 2021, Defendants seek to compel non-

party Performance Impressions, LLC to produce certain documents and/or appear for a deposition.

(Document No. 1). Non-party Performance Impressions, LLC is a sole-member North Carolina

company in Asheville (Buncombe County) owned by Plaintiff David Oppenheimer.” (Document

No. 1, p. 1). The underlying Notice and Subpoena were issued by the United States District Court

for the District of South Carolina (“D.S.C.”), relate to an action, Oppenheimer v. Scarafile, et al.,

2:19-CV-3590-RMG (D.S.C.), pending in the Charleston Division of the D.S.C., and require

production of documents in North Charleston and/or deposition testimony by a representative of

Performance Impressions, LLC via Zoom. (Document Nos. 1, 1-1, 1-2)



          Case 1:21-mc-00019-MR-DCK Document 6 Filed 08/26/21 Page 1 of 2
       On August 19, 2021, Plaintiff and non-party Performance Impressions, LLC filed their

“…Response In Opposition to Defendants’ Motion To Compel…” (Document No. 3) and a

“…Motion To Transfer Venue” (Document No. 2). Plaintiff and Performance Impressions, LLC

assert that because the Subpoena was issued by the D.S.C.; the subject of the Subpoena consents

to transfer; and the same or similar issues have already been presented in the underlying D.S.C.

case, transfer to that court is appropriate. (Document No. 2, pp. 2-3) (citing Fed.R.Civ.P. 45(f)).

       “Defendants’ Reply Indicating No Opposition To Motion To Transfer Venue” (Document

No. 4) was filed on August 20, 2021. In their response/reply Defendants “pray[] this Court grant

the Motion at ECF No. 2 and transfer venue for Carolina One’s Motion to Compel [ECF No. 1] to

the U.S. District Court for the District of South Carolina (Charleston Division), No. 2:19-cv-

03590-RMG, and for other and further relief as the Court deems just and proper.” (Document No.

4).

       Based on Plaintiff and Performance Impressions, LLC’s motion to transfer, and

Defendants’ recent consent, the undersigned finds good cause to transfer this matter back to the

D.S.C. as agreed by the parties.

       IT IS, THEREFORE, ORDERED that “Plaintiff’s – And Non-Party Performance

Impressions, LLC’s – Motion To Transfer Venue” (Document No. 2) is GRANTED.

“Defendants’ First Motion To Compel Non-Party To Produce Requested Discovery Under

Subpoena” (Document No. 1) shall be TRANSFERRED to the United States District Court for

the District of South Carolina for further consideration and disposition, and this action shall be

CLOSED.

       SO ORDERED.                       Signed: August 26, 2021




                                                 2
       Case 1:21-mc-00019-MR-DCK Document 6 Filed 08/26/21 Page 2 of 2
